Case: 18-12615       Date Filed: 06/25/2020      Page: 1 of 25



                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                                   _________________

                                      No. 18-12615
                                   _________________

                          D.C. Docket No. 1:15-cv-20098-RNS


EGI-VSR, LLC,

                                                                       Petitioner – Appellee,

                                            versus

JUAN CARLOS CELESTINO CODERCH MITJANS,

                                                                   Respondent – Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (June 25, 2020)


Before ROSENBAUM and TJOFLAT, Circuit Judges, and PAULEY,∗ District
Judge.


       ∗Honorable William H. Pauley, III, Senior United States District Judge, Southern District
of New York, sitting by designation.
              Case: 18-12615     Date Filed: 06/25/2020    Page: 2 of 25



TJOFLAT, Circuit Judge:

      Juan Carlos Celestino Coderch Mitjans (“Mr. Coderch”) appeals the District

Court’s order confirming a $28 million international arbitration award in favor of

EGI-VSR, LLC (“EGI”). In 2012, a Chilean arbitrator resolved a dispute between

EGI and Mr. Coderch arising out of a Shareholders’ Agreement that was designed

to protect EGI’s investment in a Chilean wine company. Specifically, the

arbitrator enforced a provision of the Shareholders’ Agreement which gave EGI

the right to sell its shares back to the controlling shareholders, including Mr.

Coderch, at a premium if any of the controlling shareholders breached certain

promises made to EGI in the Agreement. The arbitrator found that the controlling

shareholders breached the Agreement and ordered Mr. Coderch and the other

controlling shareholders to pay for all of EGI’s shares at the premium price

specified in the Agreement.

      EGI sought to enforce the Chilean award in the U.S. District Court for the

Southern District of Florida by filing a petition to confirm the international

arbitration award under the Federal Arbitration Act (“FAA”). Over Mr. Coderch’s

objections, the District Court confirmed the award as requested by EGI. Mr.

Coderch raises two errors on appeal. First, he claims that he was not properly

served in Brazil under Brazilian law. Second, he argues that the District Court

should not have confirmed the award because (a) it was a non-final arbitration

                                           2
                Case: 18-12615        Date Filed: 06/25/2020        Page: 3 of 25



award, and (b) EGI’s requested relief substantially modified the award. We agree

with the District Court that service was proper, and that this arbitration award

should be confirmed. However, we vacate the District Court’s order and remand

with instructions to correct two errors that the Court committed in enforcing the

award.

                                                 I.

       On October 19, 2005, EGI purchased 4.24 million preferred shares in a

Chilean wine company, Viña San Rafael S.A. 1 As part of that purchase, EGI

entered into a written Shareholders’ Agreement with the controlling shareholders

of Viña San Rafael. Relevant here, the Shareholders’ Agreement provides in

Section 10 that if the controlling shareholders breach certain covenants in the

Agreement, EGI would have a “put right,” meaning that EGI could force the

controlling shareholders to purchase from EGI all of EGI’s shares of preferred

stock. 2 Section 10 then fixes the price of those preferred shares at “one hundred

and three percent (103%) of the per share Preferred Liquidation Preference.”

Shareholders’ Agreement defines the “Preferred Liquidation Preference” as “a



       1
         Over the next several years, EGI purchased millions of additional shares in Viña San
Rafael, ultimately acquiring over 7.54 million shares—a nearly $20 million investment.
       2
         EGI could “put” some or all of its shares, and retained full discretion “to revoke its
exercised Put Right with respect to all or any part of the shares to be purchased anytime before
such shares are effectively transferred and paid for and thereafter shall not be obligated to sell
them.”
                                                 3
                 Case: 18-12615        Date Filed: 06/25/2020         Page: 4 of 25



liquidation preference in the amount of the Preferred Purchase Price per share, plus

4% per annum thereon (based on a 360-day year), compounded semi-annually

accruing from and after the date of the Preferred Closing.”3 “Preferred Purchase

Price” is in turn defined as “the purchase price per share paid by [EGI] for the

shares of Preferred Stock acquired by them pursuant to the Preferred Purchase

Agreement.” 4 To make it simpler: the put price for EGI’s preferred shares is equal

to the original price EGI paid for those shares, plus an additional 4% per year

(compounded semi-annually from the date that EGI purchased the shares), plus

another 3% on top of that amount.

       Additionally, under Section 11, Mr. Coderch agreed to “unconditionally and

irrevocably guarantee[] the prompt payment when due and performance of the

obligations and liabilities of” several of the controlling shareholder entities,


       3
         The “Preferred Closing” is “the date of the payment of the shares of Preferred Stock
issued to [EGI],” or the “Payment Date.”
       4
          The Preferred Purchase Agreement is not included in the record on appeal, and the
Shareholders’ Agreement does not otherwise indicate the purchase price per share paid by EGI
for its shares of preferred stock. But we know what EGI paid for these shares because the
arbitrator listed the price in his ultimate award. According to the award, EGI purchased its initial
4.24 million shares of preferred stock at a price per share of UF 0.0782354. (UF is the Spanish
acronym for Unidad de Fomento, an inflation-controlled unit of account used in Chile.)
         Although the award does not walk through each of EGI’s subsequent acquisitions of
preferred stock, it does list the date and price of each of these purchases in its final calculation of
the amount owed to EGI. Apparently, after this initial purchase of 4.24 million shares on
October 19, 2005, EGI purchased an additional 42,768 shares of preferred stock on August 2,
2006 at a price per share of UF 0.07366925; 748,435 shares of preferred stock on January 31,
2007 at a price per share of UF 0.060019; 620,508 shares of preferred stock on October 11, 2007
at a price per share of UF 0.0600191; and 1,892,738 shares of preferred stock on August 26,
2008 at a price per share of UF 0.03892127. See infra p. 6.
                                                   4
                 Case: 18-12615        Date Filed: 06/25/2020         Page: 5 of 25



including “the payment for shares of Preferred Stock purchased in connection with

the exercise of the Put Right.” The obligations and liabilities of the controlling

shareholders under the Shareholders’ Agreement are joint and several.

       On October 13, 2009, EGI sought to exercise its put right, alleging several

breaches of the Shareholders’ Agreement by the controlling shareholders. 5 When

the controlling shareholders—and Mr. Coderch, as guarantor for his companies—

refused to pay for EGI’s shares in accordance with Section 10, it triggered the

arbitration clause of the Shareholders’ Agreement, and a years-long arbitration

ensued in Chile. Ultimately, on January 13, 2012, the Chilean arbitrator issued a

102-page Arbitration Award, finding that the controlling shareholders breached

several sections of the Shareholders’ Agreement, thus entitling EGI to exercise its

put right. It ordered the controlling shareholders to purchase, within ten days,

EGI’s preferred shares at the price agreed to in Section 10 of the Shareholders’

Agreement. It then laid out the method for calculating the purchase price with

respect to each of EGI’s separate acquisitions of preferred stock, tracking the

language of Section 10 outlined above:

       This purchase transaction must be carried out at the price agreed to in
       Section 10 of the Shareholder’s Agreement of Viña San Rafael S.A.,
       that is to say:



       5
         EGI elected to exercise its put right with respect to all of its shares, and it has never
sought to revoke that put. See supra note 2.
                                                   5
              Case: 18-12615    Date Filed: 06/25/2020    Page: 6 of 25



      a) The sum of 4,240,000 shares of preferred stock must be bought and
      paid for at a price equal to 103% of the Preferred Liquidation Price. The
      Preferred Liquidation Price corresponds to the amount of the Preferred
      Purchase Price per share, i.e., UF 0.0782354, plus 4% a year (based on
      a year of 360 days), compounded semi-annually, starting from October
      19, 2005.

      b) The sum of 42,768 shares of preferred stock must be bought and paid
      for at a price equal to 103% of the Preferred Liquidation Price. The
      Preferred Liquidation Price corresponds to the amount of the Preferred
      Purchase Price per share, i.e., UF 0.07366925, plus 4% a year (based
      on a year of 360 days), compounded semi-annually, starting from
      August 2, 2006.

      c) The sum of 748,435 shares of preferred stock must be bought and
      paid for at a price equal to 103% of the Preferred Liquidation Price. The
      Preferred Liquidation Price corresponds to the amount of the Preferred
      Purchase Price per share, i.e., UF 0.060019, plus 4% a year (based on a
      year of 360 days), compounded semi-annually, starting from January
      31, 2007.

      d) The quantity of 620,508 shares of preferred stock must be bought
      and paid for at a price equal to 103% of the Preferred Liquidation Price.
      The Preferred Liquidation Price corresponds to the amount of the
      Preferred Purchase Price per share, i.e., UF 0.0600191, plus 4% a year
      (based on a year of 360 days), compounded semi-annually, starting
      from October 11, 2007.

      e) The sum of 1,892,738 shares of preferred stock must be bought and
      paid for at a price equal to 103% of the Preferred Liquidation Price. The
      Preferred Liquidation Price corresponds to the amount of the Preferred
      Purchase Price per share, i.e., UF 0.03892127, plus 4% a year (based
      on a year of 360 days), compounded semi-annually, starting from
      August 26, 2008.
      EGI filed a petition to confirm the Arbitration Award against Mr. Coderch in

the U.S. District Court for the Southern District of Florida on January 12, 2015. In

its petition, EGI performed the calculations laid out in the Arbitration Award and

                                         6
                Case: 18-12615        Date Filed: 06/25/2020        Page: 7 of 25



asked the District Court to direct Mr. Coderch to pay EGI $28,700,450.07.6 The

District Court issued a summons on March 30, 2015, and on April 20, 2015, EGI

filed a notice indicating that it had filed a request to serve process on Mr. Coderch

at his last known residence in Brazil pursuant to the Inter-American Convention on

Letters Rogatory (“Convention on Letters Rogatory”), Jan. 30, 1975, O.A.S.T.S.

No. 43, 1438 U.N.T.S. 288.

       The Convention on Letters Rogatory facilitates the transmission of letters

rogatory 7 among its signatory countries, including for procedural acts such as

service of process. Under the Convention on Letters Rogatory and the Additional

Protocol to the Inter-American Convention on Letters Rogatory (“Additional

Protocol”), May 8, 1979, O.A.S.T.S. No. 56, 1438 U.N.T.S. 372, the originating

country’s Central Authority—established to carry out the country’s responsibilities

under the Convention on Letters Rogatory—transmits the letters rogatory to the

destination country’s Central Authority. The Central Authority in the destination

country then executes the letters rogatory in accordance with its own laws and




       6
          Although EGI included its calculations in an appendix to the petition, it did not specify
in the petition itself the final dollar amount it believed Mr. Coderch was obligated to pay. EGI
later filed a more detailed calculation and a proposed judgment that listed the final purchase
price when it filed its response brief in opposition to Mr. Coderch’s motions to quash and to
dismiss.
       7
         “In its broader sense in international practice, the term letters rogatory denotes a formal
request from a court in which an action is pending, to a foreign court to perform some judicial
act.” 22 C.F.R. § 92.54.
                                                 7
              Case: 18-12615     Date Filed: 06/25/2020   Page: 8 of 25



procedural rules. Convention on Letters Rogatory, art. 10; Additional Protocol,

art. 4. Upon execution, the Central Authority of the destination country certifies

that the letters rogatory were executed in accordance with local law and returns the

executed letters rogatory to the Central Authority in the originating country. Both

the United States and Brazil are signatories to the Convention on Letters Rogatory

and its Additional Protocol.

      Because this process can take at least twelve months to complete, EGI

moved, on May 7, 2015, for an extension of time to effectuate foreign service of

process on Mr. Coderch pursuant to the Convention on Letters Rogatory. The

District Court granted EGI’s request and administratively closed the case until

service was carried out.

      Once Brazil’s Central Authority received the Letter Rogatory from the

United States, it attempted, unsuccessfully, to serve Mr. Coderch multiple times at

various addresses; later it dispatched a bailiff, who apparently was unable to locate

Mr. Coderch at his last known address. During the bailiff’s latest attempt to serve

Mr. Coderch on November 1, 2016, the bailiff was informed that Mr. Coderch was

living at a finca (a farm) in Paraguay. On December 5, 2016, a Paraguayan notary

attempted to locate the finca but could not find any record of it. So, EGI submitted

a request to the Brazilian Superior Court of Justice (“STJ”) to serve Mr. Coderch

via a special procedure for constructive service under Brazilian law called citação

                                          8
                Case: 18-12615       Date Filed: 06/25/2020      Page: 9 of 25



por hora certa (“hora certa”), which translates to “service of process at a

designated time.”

       Under Articles 252 and 253 of the Brazilian Code of Civil Procedure, a

Brazilian court may authorize hora certa service on an individual if service was

attempted twice unsuccessfully and there is reason to suspect that the individual is

concealing himself from service. Aff. of Pedro Oliveira da Costa, ¶¶ 11–12, nn.1–

2, ECF No. 16-7; Decl. of Keith S. Rosenn, ¶¶ 19–20, ECF No. 21-3; Decl. of José

Roberto dos Santos Bedaque, ¶¶ 10–12, ECF No. 30-2.8 To accomplish hora certa

service, a court official must attempt to serve the summons twice at the

individual’s address. da Costa Aff. ¶ 12. If he is still unsuccessful, he must notify

a family member, neighbor, or doorman at that address that he will return on the

next day at a designated time to attempt service a third time. Id. If the target of

service still cannot be located at the address after this third attempt at service, the

official may leave a copy of the summons and complaint with a family member,

neighbor, or doorman, and the target is deemed constructively served under

Brazilian law. Id. ¶¶ 12–15.

       Here, the STJ specifically authorized hora certa service on Mr. Coderch.

The bailiff returned to Mr. Coderch’s Brazilian apartment on April 6 and 11, 2017,


       8
         “In determining foreign law, the court may consider any relevant material or source,
including testimony, whether or not submitted by a party or admissible under the Federal Rules
of Evidence.” Fed. R. Civ. P. 44.1.
                                               9
             Case: 18-12615     Date Filed: 06/25/2020    Page: 10 of 25



to attempt service. After both attempts were unsuccessful, he notified the doorman

that he would attempt service one final time on April 12, 2017, at 2:00 p.m. The

bailiff returned on April 12 but again could not find Mr. Coderch. The bailiff thus

left the summons and copies of the court documents with the doorman. On May

11, 2017, the STJ confirmed that Mr. Coderch had been properly served via the

hora certa process, and on June 8, 2017, the Brazilian Ministry of Justice and

Public Security returned the Letter Rogatory to the United States, indicating that

Mr. Coderch had been validly served under Brazilian law.

      After the Letter Rogatory was returned and filed with the District Court, the

District Court reopened the case. Mr. Coderch moved to quash the foreign service

of process under Rule 12(b)(4) of the Federal Rules of Civil Procedure, claiming

that service was invalid under Brazilian law. He also moved to dismiss the petition

to confirm the Arbitration Award, arguing, inter alia, that the Award cannot be

recognized because it is not a money judgment and that recognition of the Award

as requested by EGI would substantially modify the Award. The District Court

denied both motions. It first held that it could not review the Brazilian court’s

determination that service of process had been carried out in accordance with

Brazilian law; but even if it could, it found that Mr. Coderch had not presented

persuasive evidence that service was insufficient. The Court then held that the




                                          10
              Case: 18-12615     Date Filed: 06/25/2020    Page: 11 of 25



Award should be confirmed, rejecting each of Mr. Coderch’s arguments. Mr.

Coderch now appeals.

                                          II.

      We turn first to the sufficiency of service of process in Brazil. When

reviewing an order resolving a defendant’s challenge to service of process, we

review the district court’s legal conclusions, including the district court’s

interpretation of foreign law in determining the sufficiency of service, de novo and

its findings of fact for clear error. Prewitt Enters., Inc. v. Org. of Petroleum Exp.

Countries, 353 F.3d 916, 920–21 (11th Cir. 2003).

      In this case, EGI chose to serve Mr. Coderch pursuant to the Convention on

Letters Rogatory and its Additional Protocol. Under the Convention on Letters

Rogatory, “[l]etters rogatory shall be executed in accordance with the laws and

procedural rules of the State of destination,” here, Brazil. Convention on Letters

Rogatory, art. 10. The Convention on Letters Rogatory further provides that “the

State of destination shall have jurisdiction to determine any issue arising as a result

of the execution of the measure requested in the letter rogatory.” Convention on

Letters Rogatory, art. 11. Here, a Brazilian court determined both that service via

the hora certa procedure was warranted and that hora certa service had been

carried out in accordance with Brazilian law. The District Court determined that it

would be improper for the Court to review a decision by the Brazilian court that

                                          11
                Case: 18-12615        Date Filed: 06/25/2020        Page: 12 of 25



service of process was carried out in accordance with Brazilian law. We also see

no reason to disturb the Brazilian court’s rulings. Principles of comity 9 counsel

against reviewing a foreign court’s determination regarding the interpretation and

application of the foreign country’s own laws—especially here, where the

operative treaty confers jurisdiction over the issue to the foreign court.

       In evaluating whether comity is appropriate, we consider “(1) whether the

judgment was rendered via fraud; (2) whether the judgment was rendered by a

competent court utilizing proceedings consistent with civilized jurisprudence; and

(3) whether the foreign judgment is prejudicial, in the sense of violating American

public policy because it is repugnant to fundamental principles of what is decent

and just.” Turner Entm’t Co. v. Degeto Film GmbH, 25 F.3d 1512, 1519 (11th Cir.

1994) (internal citations omitted). We also consider “whether ‘the central issue in



       9
          International comity refers to “[t]he extent to which the law of one nation, as put in
force within its territory, whether by executive order, by legislative act, or by judicial decree,
shall be allowed to operate within the dominion of another nation.” Hilton v. Guyot, 159 U.S.
113, 163, 16 S. Ct. 139, 143 (1895); GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024,
1030 (11th Cir. 2014). As the Supreme Court has explained:
       When . . . [a] foreign judgment appears to have been rendered by a competent court,
       having jurisdiction of the cause and of the parties, and upon due allegations and
       proofs, and opportunity to defend against them, and its proceedings are according
       to the course of a civilized jurisprudence, and are stated in a clear and formal record,
       the judgment is prima facie evidence, at least, of the truth of the matter adjudged;
       and it should be held conclusive upon the merits tried in the foreign court, unless
       some special ground is shown for impeaching the judgment, as by showing that it
       was affected by fraud or prejudice, or that by the principles of international law,
       and by the comity of our own country, it should not be given full credit and effect.
Hilton, 159 U.S. at 205–06, 16 S. Ct. at 159–60.
                                                 12
             Case: 18-12615     Date Filed: 06/25/2020    Page: 13 of 25



dispute is a matter of foreign law and whether there is a prospect of conflicting

judgments.’” Daewoo Motor Am., Inc. v. Gen. Motors Corp., 459 F.3d 1249, 1258

(11th Cir. 2006) (quoting Ungaro-Benages v. Dresdner Bank AG, 379 F.3d 1227,

1238 (11th Cir. 2004)).

      Mr. Coderch argues that the Brazilian STJ’s decision to authorize hora certa

service is not entitled to comity because (1) it was the product of an ex parte

proceeding in which he had no opportunity to defend himself, and (2) it was

procured by fraud. As to his first argument, Mr. Coderch claims that he lacked any

fair opportunity to defend himself in the Brazilian court because, if he had

appeared to challenge service or the hora certa procedure, he would have been

automatically deemed served under Brazilian law. Thus, he could not have

challenged service in the Brazilian courts, like the District Court suggested,

because to challenge service in Brazil would have been to waive service.

      It is true that if Mr. Coderch had attempted to challenge service in Brazil, he

would be deemed served under Brazilian law upon appearing in court. But that is

why, in cases dealing with constructive service such as the hora certa service at

issue here, Brazilian law provides for the appointment of a lawyer from the Public

Defender’s Office to represent the interests of the individual who has not yet

appeared before the Brazilian court. da Costa Aff. ¶ 11, n.4, ECF No. 30-1. In this

case, a Special Guardian from the Public Defender’s Office represented Mr.

                                          13
              Case: 18-12615    Date Filed: 06/25/2020   Page: 14 of 25



Coderch in defending against service in the Brazilian tribunal. That Public

Defender apparently made multiple challenges to the validity of service in the

Brazilian court on Mr. Coderch’s behalf, a fact Mr. Coderch does not dispute. As

such, we cannot say that the Brazilian tribunal failed to offer Mr. Coderch a fair

opportunity to defend against service in Brazil.

      With respect to his second argument, Mr. Coderch contends that the

evidence submitted to the STJ, which the STJ relied on in finding that Mr. Coderch

was concealing himself from service and authorizing hora certa service, was false.

Specifically, Mr. Coderch claims that the declaration presented to the STJ that

stated that his finca in Paraguay did not exist was false and misled the STJ, and

thus that the STJ’s factual determination that Mr. Coderch was attempting to evade

service was erroneous and, as a matter of Brazilian law, it should not have

authorized hora certa service. The District Court, however, found no evidence of

fraud, instead concluding that “ample evidence” substantiated the STJ’s finding

that Mr. Coderch was evading service of process. The District Court did not

clearly err in so finding, and we are not convinced that EGI’s (and the Paraguayan

notary’s) apparent inability to locate Mr. Coderch’s finca in Paraguay rises to the

level of fraud.

      Accordingly, we hold that the District Court did not err in finding that

considerations of international comity counseled against reviewing the Brazilian

                                         14
               Case: 18-12615      Date Filed: 06/25/2020      Page: 15 of 25



court’s determination that Mr. Coderch had been properly served in accordance

with Brazilian law, especially since the Convention on Letters Rogatory commits

jurisdiction of this issue to the courts of Brazil. Therefore, the District Court

properly denied Mr. Coderch’s motion to quash service under Rule 12.

                                             III.

       We turn next to Mr. Coderch’s argument that the District Court erred in

confirming the Arbitration Award. “On an appeal of a district court’s decision to

confirm or vacate an arbitration award, we review the district court’s resolution of

questions of law de novo and its findings of fact for clear error.” Rintin Corp., S.A.

v. Domar, Ltd., 476 F.3d 1254, 1258 (11th Cir. 2007).

       Both parties agree that this Arbitration Award is governed by the Inter-

American Convention on International Commercial Arbitration (the “Panama

Convention”), Jan. 30, 1975, O.A.S.T.S. No. 42, 1438 U.N.T.S. 245. Chapter 3 of

the FAA, 9 U.S.C. §§ 301–307, implements the Panama Convention. Relevant

here, § 302 incorporates by reference § 207 of the FAA, which provides that a

federal court must confirm an arbitration award “unless it finds one of the grounds

for refusal or deferral of recognition or enforcement of the award specified in the

said Convention.”10 9 U.S.C. § 207. Article 5 of the Panama Convention lists


       10
          The “said Convention” referred to in § 207 is the United Nations Convention on the
Recognition and Enforcement of Foreign Arbitral Awards (the “New York Convention”), June
10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 3, the predecessor to the Panama Convention. There is
                                             15
               Case: 18-12615       Date Filed: 06/25/2020      Page: 16 of 25



seven grounds for refusing to recognize an arbitration award: (1) incapacity or

invalidity of the agreement, (2) lack of notice, (3) that the decision concerns a non-

arbitrable dispute, (4) violation of the arbitration agreement or relevant law in

carrying out the arbitration, (5) “[t]hat the decision is not yet binding on the parties

or has been annulled or suspended,” (6) “[t]hat the subject of the dispute cannot be

settled by arbitration under the law of [the State of recognition],” and (7) “[t]hat

the recognition or execution of the decision would be contrary to the public policy

(ordre public) of [the State of recognition].” Panama Convention, art. 5. Mr.

Coderch does not claim to be invoking one of these exceptions as a basis for

refusing to confirm the Arbitration Award.

       Instead, Mr. Coderch argues that the Award was not confirmable for two

reasons. First, he argues that the Award left undecided several issues relating to

the purchase price that render the Award non-final. And, he says, although the

Panama Convention is silent on whether non-final awards may be confirmed, as a

general matter we lack jurisdiction to confirm a non-final arbitration award. See

Savers Prop. & Cas. Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburg, 748 F.3d
708, 717–19 (6th Cir. 2014) (holding that the court lacked jurisdiction to review an

interim award that resolved only issues of liability and reserved for a later date the



no substantive difference between the two as relevant here. Moreover, in incorporating § 207
into Chapter 3 of the FAA, § 302 specifies that “the Convention” shall mean the Panama
Convention for purposes of Chapter 3.
                                              16
              Case: 18-12615     Date Filed: 06/25/2020    Page: 17 of 25



question of computing damages). He asks us to send the dispute back to the

arbitrator to decide these issues in the first instance. Second, he argues that

confirming the Award as requested by EGI improperly modifies the Award from

an order of specific performance to an award for money damages. We review each

argument in turn.

                                           A.

      Coderch first argues that the Award cannot be confirmed because it did not

fully resolve the parties’ disputes regarding the purchase price. As explained

above, the Arbitration Award provides a detailed formula, tracking precisely the

language of Section 10 of the Shareholders’ Agreement, for calculating the price of

the shares that EGI was entitled to sell pursuant to its put right, based on the initial

Preferred Purchase Price per share identified in the Award. The only thing the

Arbitration Award does not do is perform the calculations. Despite this, Mr.

Coderch claims that the Award is non-final because the formula fails to specify the

currency in which the purchase is to be made—it provides as a starting point for

the calculation a sum in UF, which is not a currency but an inflation index, and

fails to specify a conversion date for purposes of converting the UF figures into an

appropriate currency. He argues that EGI improperly calculated the amount owed

to it under the Award by converting the UF amount listed in the Award to U.S.

dollars, as opposed to Chilean pesos as the Shareholders’ Agreement contemplates.

                                           17
               Case: 18-12615       Date Filed: 06/25/2020      Page: 18 of 25



He claims that we must remand this dispute so that the arbitrator can decide the

appropriate currency.

       As an initial matter, we can find nothing in the Shareholders’ Agreement

that requires the shares purchased pursuant to the put right to be paid for only in

Chilean pesos, as Mr. Coderch claims. The Arbitration Award certainly does not

require as much, given that it directs the purchase price to be calculated in terms of

UF. But regardless, EGI did initially convert the UF figure listed in the Award to

Chilean pesos, before eventually converting it into U.S. dollars for purposes of

confirmation in the District Court.

       Moreover, the currency in which the Award is ultimately paid does not

matter so much—as far as value goes—as long as the appropriate conversion date

is used. That brings us to the parties’ next disagreement. EGI converted the

Award amount from UF to pesos to U.S. dollars using the exchange rate on the

date that payment was due under the Award: January 23, 2012. 11 EGI argues this

was appropriate because, according to the “breach day” rule, foreign arbitration

awards should be converted to U.S. dollars on the date of the award. Mr. Coderch




       11
          The arbitrator rendered a decision on January 13, 2012, requiring Mr. Coderch to
purchase all of EGI’s shares within ten business days from the date of the Award. That means
that performance under the Award was due on January 27, 2012. In arriving at the January 23
date, EGI apparently counted ten total days, including Saturdays and Sundays, from the date of
the Award. Nonetheless, this mistake does not affect our conclusion because, as explained
below, we find that the proper conversion date is in fact January 13, 2012.
                                              18
               Case: 18-12615      Date Filed: 06/25/2020       Page: 19 of 25



argues that this gives EGI an inflated award, and that the appropriate conversion

date is the date of the “Preferred Closing” in the Shareholders’ Agreement. He

also argues that because the Award itself does not provide the conversion date, the

Award is non-final, and we should send the matter back to the arbitrator to decide

in the first instance.

       While the Arbitration Award does not specify a conversion date, that

omission alone does not render the Award non-final if the conversion date is

established as a matter of law. The Supreme Court has laid out two options for

determining the proper date on which to convert foreign currency into U.S. dollars.

The first, established in Hicks v. Guinness, 269 U.S. 71, 46 S. Ct. 46 (1925), and

known as the “breach day” rule, applies when the plaintiff’s cause of action arises

under U.S. law. See Jamaica Nutrition Holdings, Ltd. v. United Shipping Co., 643
F.2d 376, 380 (5th Cir. April 24, 1981).12 In that case, the applicable exchange

rate is the rate that was in effect on the date that the plaintiff’s cause of action

arose. Id. In Hicks, a breach-of-contract case, that meant that German marks

should be converted into U.S. dollars on the date the contract was breached. See
269 U.S. at 80, 46 S. Ct. at 47. The Supreme Court reasoned that at the time of

breach the plaintiff had a claim under U.S. law for damages in U.S. dollars.



       12
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding all Fifth Circuit precedent prior to October 1, 1981.
                                              19
              Case: 18-12615     Date Filed: 06/25/2020   Page: 20 of 25



Jamaica Nutrition Holdings, 643 F.2d at 380 (quoting Hicks, 269 U.S. at 80, 46 S.

Ct. at 47).

       The second method, based on the Supreme Court’s decision in Die Deutsche

Bank Filiale Nurnberg v. Humphrey, 272 U.S. 517, 47 S. Ct. 166 (1926), applies

when the suit is based entirely on an obligation existing under a foreign country’s

laws and the debt is payable in that country’s currency. Jamaica Nutrition

Holdings, 643 F.2d at 380. In that case, the parties assume the risk of currency

fluctuations and the applicable exchange rate is the rate in effect on the date of the

final decree or judgment. Humphrey, 272 U.S. at 518–19, 47 S. Ct. at 166–67;

Jamaica Nutrition Holdings, 643 F.2d at 380. This is known as the “judgment

day” rule.

       To determine which rule is applicable, we look to the jurisdiction in which

the plaintiff’s cause of action arose. See In re Good Hope Chem. Corp., 747 F.2d
806, 811 (1st Cir. 1984). This is a suit under the FAA to confirm an international

arbitration award. Thus, the FAA, which implements the Panama Convention, is

the source of EGI’s cause of action. While the underlying dispute between EGI

and Mr. Coderch in arbitration regarding the breach of the Shareholders’

Agreement was governed by Chilean law, EGI’s cause of action here derives

entirely from U.S. law, namely the right under the FAA to have an international

arbitration award confirmed by a U.S. court. Therefore, because EGI’s cause of

                                          20
             Case: 18-12615     Date Filed: 06/25/2020    Page: 21 of 25



action arises under U.S. law, the District Court properly understood that the

purchase price owed to EGI under the Award should be converted to U.S. dollars

according to the breach day rule.

      However, the District Court clearly erred in accepting the date suggested by

EGI—January 23, 2012—as the appropriate date for conversion under the breach

day rule. The breach day rule requires conversion using the exchange rate on the

date that the cause of action arose. A cause of action arises under § 207 of the

FAA as soon as an arbitration award “is made.” See 9 U.S.C. § 207 (“Within three

years after an arbitral award falling under the Convention is made, any party to the

arbitration may apply to any court having jurisdiction under this chapter for an

order confirming the award as against any other party to the arbitration.” (emphasis

added)); see also Seetransport Wiking Trader Schiffarhtsgesellschaft MBH & Co.,

Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572, 581 (2d Cir.

1993), as amended (May 25, 1993) (interpreting “made” in § 207 as referring to

when the award is actually decided by the arbitrator, and thus finding that the

three-year statute of limitations begins to run once the arbitration award is issued).

In other words, an arbitration award becomes confirmable under the Panama

Convention and the FAA as soon as it is issued. EGI thus had a cause of action

under the FAA as soon as the Arbitration Award issued in Chile on January 13,

2012. As such, the proper conversion date under the breach day rule is January 13,

                                          21
                Case: 18-12615         Date Filed: 06/25/2020         Page: 22 of 25



2012. The District Court therefore clearly erred in accepting EGI’s calculations,

which converted UF to pesos to U.S. dollars on January 23, 2012.

                                                  B.

        Lastly, Mr. Coderch contends that the District Court should not have

confirmed the Arbitration Award as requested by EGI because the Award was

really an order of specific performance, forcing the controlling shareholders’

compliance with Section 10 of the Shareholders’ Agreement, and not an award of a

sum of money. He argues that enforcing the Arbitration Award as a money

judgment gives EGI a windfall, allowing EGI to collect an inflated purchase price

without any obligation to turn over the shares.13

        Mr. Coderch is correct that the Arbitration Award is properly understood as

ordering specific performance of the parties’ obligations under Section 10—

namely, the purchase by Mr. Coderch and the sale by EGI of EGI’s shares of

preferred stock. As the arbitrator noted throughout the Award, EGI had sought

forcible compliance with the terms of the Shareholders’ Agreement. And Section

10 of the Shareholders’ Agreement makes clear that the parties contemplated the

simultaneous transfer of stock for cash by providing that “[a]t the time of each one



        13
          Despite having exercised its put right, EGI continues to hold onto the shares. It
represents here, as it did in the District Court, that it is willing and prepared to transfer the shares
once Mr. Coderch makes the requisite payment. EGI has chosen not to transfer the shares yet
because EGI fears that it would substantially weaken its economic position if it had neither the
shares nor the money to which it is entitled.
                                                  22
             Case: 18-12615     Date Filed: 06/25/2020   Page: 23 of 25



of such purchases [of preferred stock made pursuant to the put right], the

respective number of relevant shares of Preferred Stock shall be transferred to the

Put Buyer against full payment in cash for such shares” (emphases added). That

simultaneous exchange of shares for money is what the arbitrator ordered. To the

extent that the District Court enforced the Arbitration Award as a money judgment,

the District Court erred.

      That said, Mr. Coderch offers no reason why an arbitration award ordering

specific performance, as opposed to money damages, is not confirmable under the

Panama Convention. The Panama Convention makes no exception for the

recognition of arbitration awards ordering specific performance. See generally

Panama Convention, art. 5. And, as explained above, a district court can refuse to

confirm an arbitration award only if one of the enumerated exceptions in the

Panama Convention applies. Accordingly, we find that the Award was

confirmable under the Panama Convention and the FAA.

      The fact that the Award is an order of specific performance, as opposed to a

money judgment, might be irrelevant for purposes of determining whether the

Award is confirmable, but it is relevant to crafting the appropriate remedy.

Because the District Court viewed the Award as a money judgment as opposed to

an order of specific performance, it enforced only half of the Award: it ordered Mr.

Coderch to pay the put price for EGI’s shares but neglected to enforce the

                                         23
                Case: 18-12615        Date Filed: 06/25/2020         Page: 24 of 25



corresponding requirement that EGI tender those shares upon payment. Instead of

enforcing the Arbitration Award as requested by EGI, the District Court’s order

should have required Mr. Coderch to pay the purchase price set out in the

Shareholders’ Agreement and the Award and in exchange required EGI to tender

its shares.14 Because the District Court did not do this, it erred.

                                                 IV.

       In conclusion, we hold that while the District Court properly found that the

Arbitration Award should be confirmed under the Panama Convention, the Court

committed two errors in enforcing that award. First, it clearly erred by accepting

EGI’s calculation of the purchase price due under the award, which used the wrong

conversion date. Second, it failed to fully enforce the Award by neglecting to

order EGI to tender its shares upon payment, as EGI is required to do under




       14
          To facilitate the transfer, the District Court could have then required both parties to
tender their performance to the Clerk of Court, as is customary in cases of forced sales, rather
than directly to each other. That way, once the Clerk receives the shares from EGI and the
payment from Mr. Coderch, he or she could effectuate the simultaneous transfer of shares for
money that the Shareholders’ Agreement and the Arbitration Award contemplate. Such an
approach would also ensure that neither party ends up with a windfall if the other reneges (as
each party here worries the other will do) and would put to rest this never-ending game of
chicken concerning who will perform first and risk ending up with nothing at all.
        Of course, this still begs the question of how to enforce an order of specific performance
if one of the parties still refuses to perform. Fortunately, the District Court has plenty of tools in
its chest to deal with a party’s failure to comply with the Court’s own orders. For example, the
District Court might set a specific date on which performance under its order is due, and provide
that for every day after the deadline that the party refuses to comply, the District Court will
impose a hefty monetary fine on the offending party. Those accumulating fines would then be
enforceable as money judgments against the offending party.
                                                  24
             Case: 18-12615     Date Filed: 06/25/2020   Page: 25 of 25



Section 10 of the Shareholders’ Agreement. We therefore VACATE the District

Court’s order and REMAND with the following instructions: (1) to recalculate the

purchase price of the shares using the January 13, 2012, conversion date; and (2) to

enter an order requiring both Mr. Coderch and EGI to perform their obligations

under Section 10 of the Shareholders’ Agreement by paying the purchase price for

the relevant shares, after proper calculation and conversion, and tendering those

shares, respectively.

      SO ORDERED.




                                         25